GHNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 10/25/2021.

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claims 1, 6, and 10 have been amended to address the 112 rejection.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The amendment only deletes part of the limitations at issue, “including the layer 2 and layer 3 networking information.” The independent claims still recite the limitation, “the configuration file including layer 2 and layer 3 networking information of an existing network discovered by a network virtualization manager,” which still renders 112a issue. Therefore, the 112a rejection is maintained. Applicant is recommended to delete the remaining limitation at issue. 

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the amended claims including the newly added limitation “if the virtual network manager can communicate with edges devices of the network.”  
Examiner’s Response:
	A new reference KHAN (US 2009/0245261 A1) is introduced to teach the newly added limitation  “determine … if the virtual network manager can communicate with edges devices of the network.”  Specifically, in analogous teaching of virtual network, KHAN teaches determining if a virtual network manager can communicate with edge devices (Fig.1, ¶ [0024-0025], ¶ [0029], ¶ [0046], claim 2, ¶ [0002], [0004-0005], a tunnel may be provisioned between the MTU 110 and each of the PE network elements 115 and 120 that carry the pseudowires of the spoke connections 140A and 140B … the MTU 110 includes the spoke connectivity failure recovery module 112 to detect and recover from a failure of HVPLS spoke connectivity. For example, the spoke connectivity failure recovery module detects whether the primary spoke connection 140A fails (e.g., the pseudowire failing, a tunnel carrying the pseudowire failing, the port carrying the interface failing, and/or the physical link failing, etc.) and causes a switchover to begin communicating with the HVPLS hub over the secondary spoke connection 140B; the hub connectivity failure recovery module 117 declares a hub connectivity failure upon each of its hub connections failing (e.g., the hub connections 140C and 140E each failing); Referring back to FIG. 1, at operation 4, the spoke connectivity failure recovery module 112 detects a failure of the primary spoke connectivity 136 due to the fabricated failure of the primary spoke connection 140A (the dotted line of the primary spoke connection 140A indicates a fabricated failure). The spoke connectivity failure recovery module 112 performs an HVPLS spoke recovery mechanism to switch to the secondary spoke connection 138 at operation 5. Thus, the MTU 110 has access to the HVPLS hub through the secondary spoke connection 140B and the PE network element 120; herein the fabricating the failure of the first HVPLS spoke connection further includes not responding to operations, administration, and maintenance (OAM) messages associated with that primary HVPLS spoke connection that are received from the MTU; hierarchical virtual private LAN service (HVPLS); Provider Edge (PE) network elements … a multi-tenant unit (MTU)). MTU that manages connectivity of a virtual network (HVPLS) and sends administration messages (OAM) is a virtual network manager. MTU determines connection failure to edge devices (PEs 115, 125) and initiates a switchover. Please see the complete Graham v. Deere analysis in the 103 rejection. 
	For a record of prosecution, another new reference ZELIG (US 2004/0133619 A1) is also identified and included in Form 892 to teach the newly added limitation, “determine … if the virtual network manager can communicate with edges devices of the network” (ZELIG, ABSTRACT, ¶ [0015-0016], ¶ [0045-0051]).  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-13) and amendment of Group 2 (claims 14-30) in the reply filed on 01/07/2020 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign application (India 201841002917) has been received. 

Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities:  claims 1, 6, and 10 recite “edges devices,” which should be “edge devices.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6, and 10 recite “the configuration file including layer 2 and layer 3 networking information of an existing network discovered by a network virtualization manager”. The closest finding is ¶ [0059] of the PG Pub.: “an L2/L3 network to which executing application(s) belong can be identified using a network virtualization manager (e.g., an API associated with VMware NSX®, etc.)”. However, ¶ [0059] is not tied with a “configuration file”. Secondly, “L2/L3” is interpreted to be “layer 2 or layer 3”, instead of “layer 2 and layer 3”. Thirdly, it is unclear whether ¶ [0059] is directed to a deployed network (the former) or a pre-existing network prior to the deployed network (the latter). On the other hand, claims 1, 6, and 10 are directed to using a configuration file to deploy a network. In other words, a network has not been deployed yet. Therefore “an existing network” associated with the configuration file can only be interpreted to be the latter. However, since ¶ [0059] is not clear to be directed to the latter, “an existing network” renders written description issue. The dependent claims fail to cure the deficiency and thus are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 18, 20-22, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM (US 2015/0358392 A1), in view of NATARAJA (US 2018/0375825 A1), and further in view of KHAN (US 2009/0245261 A1), and further in view of BROOKER (US 9,110,600 B1), and further in view of HORN (US 6,192,414 B1), and further in view of RAMASUBRAMANI (US 2016/0301566 A1, hereinafter RAMAMSUB), and further in view of YANG (US 2016/0170848 A1).
Per claims 1, 6, and 10, RAMALINGAM teaches “An apparatus comprising: a user interface to receive configuration information (Fig.1, ¶ [0010], The user interface (UI) module allows the system administrator or a user to enter configuration and system settings of the virtual desktop infrastructure, to add a set of deployment rules and dependencies, to create work flow, to schedule one or more deployment jobs, to display the status of deployment of virtual desktop infrastructure, and to display deployment reports. The user interface (UI) module performs one or more of following operations: (a) receiving initial configuration and system settings from the system administrator, (b) receiving a template for configuring the virtual desktop servers as default values, (c) importing configuration and system settings of an existing virtual desktop infrastructure, (d) receiving customized configuration and system settings from the system administrator, (e) receiving updates of configuration and system settings from the system administrator, (f) receiving customized configuration and system settings from the user, (g) receiving updates of the configuration and system settings from the user) for a virtual network system (¶ [0021], ¶ [0003], the virtual desktop infrastructure includes one or more virtual machines and each of the virtual machines includes one or more virtual desktops for one or more users; Application execution takes place on a virtual desktop of a virtual machine which is linked to the local client device over a network or a cloud using a remote display protocol through which the user interacts with applications. All applications and data used remain on the virtual machine with only display, keyboard, and mouse information communicated with the local client device) to be installed in a datacenter (Fig.1, ABSTRACT, and ¶ [0064], a virtual desktop deployment system configured to deploy a virtual desktop infrastructure…virtual desktop servers, for hosting the virtual desktop infrastructure; virtual desktop servers 42, 44, and 46) [Comment: servers 42, 44, 46 that host data for virtual desktop are datacenters.] and to store the configuration information in a configuration file … (Fig.1, ¶ [0010], and ¶ [0064], The user interface (UI) module performs one or more of following operations: … (h) exporting configuration and system settings of an existing virtual desktop infrastructure, and (i) storing the received configuration and system settings into the deployment database; exporting the configuration and system settings as file) and at least one logic circuit to: (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) install the virtual network system within the datacenter, deploy a virtual network…; configure the virtual network system based on the configuration file; (¶ [0068], the deployment module 30-5 is configured to deploy the virtual desktop infrastructure. The deployment of the virtual desktop infrastructure includes performing one or more scheduled deployment jobs to deploy a role/software as a task on the session module 30-6. The deployment module 30-5 performs one or more of following operations: (a) installing and enabling operation system roles on each of the virtual desktops, (b) installing certain software packages such as RAM disk drivers, a virtual desktop manager, and host agents for the virtual desktops, (c) executing deployment scripts to update registry settings and firewall settings for the virtual desktops, and (d) preparing the virtual desktop manager including post installation configuration required for the virtual desktop manager such as web server port configurations, share path creation, and database updates) … and in response to detecting a deployment failure …, present, via the user interface, options to respond to the failure” (¶ [0016], ¶ [0109], ¶ [0060], ¶ [0063], and ¶ [0071], the virtual desktop deployment entity also performs one or more of following operations: (a) validating the validation check point and verifying the dependency check point after each deployment action is performed, (b) retrieving the at least one failure action associated with the deployment action if the results of the validation procedure and the verification procedure determine that the deployment action failed, and (c) performing the at least one failure action. The failure actions include: (a) a pause and retry action is taken when the deployment is paused and and manual operations are performed by the system administrator to correct the failure, (b) an alternate path action for each validation check point is taken when the validation check point is determined to be a failure, (c) a roll back action is taken when all deployment actions that caused failures of the validation of the validation check point and verification of the dependency check point will be reversed, (d) a quit action is taken when the execution of the virtual desktop deployment operation ends, and (e) an ignore/skip action is taken to move on to the next rule…; The quit action is performed when the system administrator 10 determines to end the execution of the virtual desktop deployment entity; the user interface module 30-1 is configured to allow the system administrator or a user… to schedule one or more deployment jobs, to display the status of deployment of virtual desktop infrastructure, and to display deployment reports; one or more deployment logs showing all activities of the deployment of the virtual desktop infrastructure including all deployment actions performed, all failure actions performed, all validation failures, and all verification failures occurred during the deployment. In one embodiment, the deployment reports and deployment logs may be displayed on the user interface module 30-1; the deployment module 30-5…(a) validating the validation check point and verifying … (b) retrieving the at least one failure action… and (c) performing the at least one failure action).
However, although RAMALINGAM teaches validating the deployment of the virtual network system to detect deployment failures, RAMALINGAM does not teach that the validation includes determining connectivity between a network manager and a control plane. Therefore RAMALINGAM does not teach “determine if a virtual network manager of the virtual network system can communicate with a central control plane of the virtual network system … including at least one of the virtual network manager failing to communicate with the central control plane”. [Comment: see ¶ [0083] of the specification of the present application for interpretation of “a virtual network manager” being a network management.]
In analogous teaching of network deployment, NATARAJA teaches determining a network management (application) of a network system can communicate with a central control plane of the network system to validate the network deployment and responsively providing connectivity status which comprises lost connectivity (Fig.1-2, ¶ [0014], ¶ [0019], ¶ [0026], ¶ [0032-0033], and ¶ [0043], network management applications that require network connectivity to the first switch fabric and the second switch fabric to communicate with the management plane and the control plane, respectively, in order to manage the network. The method includes deploying the applications to respective containers hosted on the compute nodes ...determining the network connectivity required by the application…satisfy the network connectivity…enable the new container to establish the network connectivity required by the application; the network/data ports support communications in both a data plane and a control plane (i.e., control/data plane) that is used by an external actor (e.g., a DCNM application running in a DCNM container) to provision/configure components of the network device, while the management port/interface supports communications in a management plane used by an external actor (e.g., a DCMN application running in a DCNM container and implementing a network administrator role) to manage the network device; specifies/indicates what network connectivity the application needs to perform its network management function(s)… the application requires connectivity to the control plane (i.e., IB fabric 118), the management plane (i.e., OOB fabric 128), or both; monitor container events reported…such as network connectivity status and health reports…a container hosted on a compute node, and to which an application was previously deployed in method 300, is lost. The loss may arise because the container has died (i.e., stopped executing), or because the compute node either failed or lost connectivity with server 106, IB fabric 118, and/or OOB fabric 128; map control plane services (e.g., services 3 and 4) to corresponding specific network connectivity information (e.g., L3 and L2 addresses) in IB fabric 118…distribute the network connectivity information for services 1-4 to containers to which applications have been deployed and that use the services, so that the containers can communicate with the services)
Thus, given the teaching of NATARAJA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of validating deployment of a network system including that determining a network management of the network system can communicate with a central control plane of the network system of NATARAJA into validating deployment of a virtual network system and presenting user-interface options to respond to failures of RAMALINGAM, such that validating deployment of a virtual network system would include that determining a network management of the virtual network system can communicate with a central control plane of the virtual network system and user-interface options would be presented to response to a failure of connectivity failure. One of ordinary skill in the art would have been motivated to do so because NATARAJA recognizes that a network management requires network connectivity to communicate with control plane in order to manage a network (¶ [0014], network management applications that require network connectivity to the first switch fabric and the second switch fabric to communicate with the management plane and the control plane, respectively, in order to manage the network). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining a network management of a network system can communicate with a central control plane of the network system as taught by NATARAJA into another known method of validating deployment of a virtual network system and presenting user-interface options to respond to failures as taught by RAMALINGAM to yield predictable and reasonably successful results, especially given that NATARAJA and RAMALINGAM are in the same field of endeavor of validating network deployment (KSR MPEP 2143).
However, RAMALINGAM modified by NATARAJA (hereinafter RAMALINGAM-NATARAJA) does not teach that the validation/verification includes “determine … if the virtual network manager can communicate with edges devices of the network.”
	In analogous teaching of virtual network, KHAN teaches determining if a virtual network manager can communicate with edge devices (Fig.1, ¶ [0024-0025], ¶ [0029], ¶ [0046], claim 2, ¶ [0002], [0004-0005], a tunnel may be provisioned between the MTU 110 and each of the PE network elements 115 and 120 that carry the pseudowires of the spoke connections 140A and 140B … the MTU 110 includes the spoke connectivity failure recovery module 112 to detect and recover from a failure of HVPLS spoke connectivity. For example, the spoke connectivity failure recovery module detects whether the primary spoke connection 140A fails (e.g., the pseudowire failing, a tunnel carrying the pseudowire failing, the port carrying the interface failing, and/or the physical link failing, etc.) and causes a switchover to begin communicating with the HVPLS hub over the secondary spoke connection 140B; the hub connectivity failure recovery module 117 declares a hub connectivity failure upon each of its hub connections failing (e.g., the hub connections 140C and 140E each failing); Referring back to FIG. 1, at operation 4, the spoke connectivity failure recovery module 112 detects a failure of the primary spoke connectivity 136 due to the fabricated failure of the primary spoke connection 140A (the dotted line of the primary spoke connection 140A indicates a fabricated failure). The spoke connectivity failure recovery module 112 performs an HVPLS spoke recovery mechanism to switch to the secondary spoke connection 138 at operation 5. Thus, the MTU 110 has access to the HVPLS hub through the secondary spoke connection 140B and the PE network element 120; herein the fabricating the failure of the first HVPLS spoke connection further includes not responding to operations, administration, and maintenance (OAM) messages associated with that primary HVPLS spoke connection that are received from the MTU; hierarchical virtual private LAN service (HVPLS); Provider Edge (PE) network elements … a multi-tenant unit (MTU)). [Comment: MTU that manages connectivity of a virtual network (HVPLS) and sends administration messages (OAM) is a virtual network manager; MTU determines connection failure to edge devices (PEs 115, 125) and initiates a switchover.]
Thus, given the teaching of KHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of determining whether a virtual network manager can communicate with edge devices of KHAN into verifying a deployment of a virtual network of RAMALINGAM-NATARAJA, such that verification of a deployment of a virtual network would include determining whether a virtual network manager can communicate with edge devices. One of ordinary skill in the art would have been motivated to do so because KHAN recognizes that it would have been advantageous to detect a connection failure to switch to a secondary connection (ABSTRACT of KHAN, the MTU to detect an HVPLS spoke connectivity failure and switch to a secondary HVPLS spoke connection). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of verifying a virtual network (determining whether a virtual network manager can communicate with edge devices) as taught by KHAN into another known method of verifying a virtual network (verifying deployment of a virtual network) as taught by RAMALINGAM-NATARAJA to yield predictable and reasonably successful results (KSR MPEP 2143).
However, although RAMALINGAM teaches a hypervisor in the network (¶ [0056], A hypervisor is installed on a virtualization host server), RAMALINGAM-NATARAJA modified by KHAN (hereinafter RAMALINGAM-NATARAJA-KHAN) does not teach that the validation comprising “determine … if the central control plane can communicate with hypervisors of the virtual network system … the central control plane failing to communication with the hypervisors of the virtual network system”. 
In analogous teaching of network connections, BROOKER teaches a network connection between a control plane and a hypervisor (Col.14, Ln.46, a control plane (e.g., accessible by the hypervisor).
Thus, given the teaching of BROOKER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a network connection between a control plane and a hypervisor of BROOKER into a hypervisor and a control plan of RAMALINGAM-NATARAJA-KHAN, such that there would be a network connection between a control plane and a hypervisor. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a network connection between a control plane and a hypervisor as taught by BROOKER into another known method of a network comprising a control plane and a hypervisor as taught by RAMALINGAM-NATARAJA-KHAN to yield predictable and reasonably successful results (KSR MPEP 2143).
However, RAMALINGAM-NATARAJA-KHAN modified by BROOKER (hereinafter RAMALINGAM-NATARAJA-KHAN-BROOKER) does not teach validating the network connection between a control plane and a hypervisor.
In analogous teaching of network connections, HORN teaches determining whether there is a connection failure for every network connection (Col.7, Ln.66-Col.8, Ln.11, In determining if the network connection is alive, the health manager 42 calls the status manager. The status manager continuously checks the status of every network connection… The heart beat checker sends a pulse down each network connection. If a return signal is received from the other end of the network connection, the status manager knows the network connection is alive and available and reports it as such to a status report. If a return beat is not received the network connection is marked as dead and unavailable in the status report. The status manager will repeatedly check the network connection after a preselected time period).
Thus, given the teaching of HORN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of determining network connection failure for every network connection of HORN into a network connection between a control plane and a hypervisor, and presenting user-interface options to respond to failures of RAMALINGAM-NATARAJA-KHAN-BROOKER, such that network connection failure would be determined for a network connection between a control plane and a hypervisor and user-interface options would be presented to respond to the network connection failure. One of ordinary skill in the art would have been motivated to do so because HORN recognizes that it would have been advantageous to check connection health for every network connection to report connection status (Col.7, Ln.66-Col.8, Ln.11, In determining if the network connection is alive, the health manager 42 calls the status manager. The status manager continuously checks the status of every network connection… The heart beat checker sends a pulse down each network connection. If a return signal is received from the other end of the network connection, the status manager knows the network connection is alive and available and reports it as such to a status report. If a return beat is not received the network connection is marked as dead and unavailable in the status report. The status manager will repeatedly check the network connection after a preselected time period). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of combine the teaching of determining network connection failure for every network connection as taught by HORN into another known method of a network connection between a control plane and a hypervisor, and presenting user-interface options to respond to failures as taught by RAMALINGAM-NATARAJA-KHAN-BROOKER to yield predictable and reasonably successful results (KSR MPEP 2143).
However RAMALINGAM-NATARAJA-KHAN-BROOKER modified by HORN (hereinafter RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN) does not teach “the configuration file including laver 2 and laver 3 networking information of an existing network discovered by a network virtualization manager, the networking information retrieved via an application programming interface of the network virtualization manager”.
In analogous teaching of configurations, RAMASUB teaches that providing configuration data via an application programming interface (API) of a network virtualization controller/manager wherein the configuration data includes layer 2 and layer 3 networking information identified by the network virtualization controller/manager (Fig.3, ¶ [0037-0039], A Virtual Gateway Controller (VGC) 300 … The VGC 300 may be comprised of a number of components. In some instances, the VGC may contain a Gateway Configuration and Control Plane (GCCP) 309. The GCCP 309 may provide instructions for configuration and management of hardware connections … The GCCP 309 may also provide instructions for configuration and management of logical connections to one or more VRGs 303 and/or one or more client routers 306. The GCCP may provide configuration data stored in a state database 348 to a VRG 303 through a Configuration REST API 327. The VRG may then manage one or more virtual routers 330 based on the configuration data. The virtual routers 330 may be logical representations of actual client routers 306, and may transfer layer 2 (L2) and layer 3 (L3) traffic from the client routers 306 in to the virtual router 330). 
Thus, given the teaching of RAMASUB, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing configuration data including layer 2 and layer 3 networking information via an API of a network virtualization manager of RAMASUB into virtual network configuration of RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN, such that configuration data would be provided via an application programming interface (API) of a network virtualization manager wherein the configuration data includes layer 2 and layer 3 networking information identified by the network virtualization manager. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of providing configuration data including layer 2 and layer 3 networking information via an API of a network virtualization manager as taught by RAMASUB into another known method of virtual network configuration as taught by RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN to yield predictable and reasonably successful results, especially RAMALINGAM and RAMASUB are in the same field of endeavor of virtual network configurations (KSR MPEP 2143).
However, RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN modified by RAMASUB (hereinafter RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN-RAMASUB) does not teach “determine … if there is connectivity between virtual machines using the laver 2 information to validate the deployment”. Moreover, although RAMALINGAM discloses deploying and configuring a virtual network infrastructure and a network infrastructure necessarily has a topology, however RAMALINGAM does not explicitly disclose a “topology specified in the configuration file”.
In analogous teaching of virtual machines, YANG teaches determining whether there is layer 2 connectivity between virtual machines (¶ [0023-0026], Virtual machines are connected via one or more virtual local area networks (VLANs) and layer 2/3 interconnects…the layer 2/3 interconnects for virtual machines vary greatly. Some virtual machines need to be interconnected via the same layer 2 (L2) switch…inter-virtual machine relationships, and dependency on L2/L3 transport mechanisms, one can further understand that there will be many different fault events that can cause malfunction of an application virtual machine. For example, a L2/L3 router problem may cause malfunction (and trigger alarms) from many components including many application virtual machines on hosts interconnected by the router…special care has to be taken when some L2/L3 transport mechanism fault causes a large number of virtual machines to malfunction). Moreover, YANG teaches a virtual network topology specified in configuration data (¶ [0035], ¶ [0039], and ¶ [0041], The Move Where Policy 270 determines whether to allow the virtual machine on the same host, the same zone, the sane site, or a different site with a limit of IP routing distance. The Move Where Policy 270 uses information stored in the Topology Repository 275 to make such a determination. The Topology Repository 275 is a database with information identifying host servers, zones or sub domain, tenants, sites, IP connections (VLAN availability) and route distance/latency matrix for the virtual machine network; Responsive to the request from the FRPE 210, the VNF Orchestrator 290 selects a catalog template from the Topology Repository 275 for the new virtual machine and sends the request to the Infrastructure Orchestrator 295. Then, the Infrastructure Orchestrator 295 communicates with the cloud environment 298 to instantiate the new virtual machine; Subsequently, a call is made by the FRPE 210 to verify the result, and then the route is set so that the new virtual machine can operate. Finally, the virtual machine configuration is loaded into the topology repository 275, and the new virtual machine is then ready for traffic). 
Thus, given the teaching of YANG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of specifying a virtual network topology and determining whether there is layer 2 connectivity between virtual machines of YANG into deploying a virtual network and validating virtual machines of the deployed virtual network of RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN-RAMASUB, such that a virtual network would be deployed with a specified virtual network topology and virtual machines in the deployed virtual network would be validated to determine whether there is layer 2 connectivity between the virtual machines. One of ordinary skill in the art would have been motivated to do so because YANG recognizes that layer 2 connectivity between virtual machines need to be checked to identify malfunctions of virtual machines and to trigger alarms (¶ [0023-0026], Virtual machines are connected via one or more virtual local area networks (VLANs) and layer 2/3 interconnects…the layer 2/3 interconnects for virtual machines vary greatly. Some virtual machines need to be interconnected via the same layer 2 (L2) switch…inter-virtual machine relationships, and dependency on L2/L3 transport mechanisms, one can further understand that there will be many different fault events that can cause malfunction of an application virtual machine. For example, a L2/L3 router problem may cause malfunction (and trigger alarms) from many components including many application virtual machines on hosts interconnected by the router…special care has to be taken when some L2/L3 transport mechanism fault causes a large number of virtual machines to malfunction). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of virtual machines (specifying a virtual network topology and determining whether there is layer 2 connectivity between virtual machines) as taught by YANG into another known method of virtual machines (deploying a virtual network and validating virtual machines of the deployed virtual network) as taught by RAMALINGAM-NATARAJA-KHAN-BROOKER-HORN-RAMASUB to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 2, 7, and 11, RAMALINGAM further teaches “wherein the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) is to present an instruction for correcting the failure” (¶ [0016], (b) retrieving the at least one failure action associated with the deployment action if the results of the validation procedure and the verification procedure determine that the deployment action failed, and (c) performing the at least one failure action. The failure actions include: (a) a pause and retry action is taken when the deployment is paused and and manual operations are performed by the system administrator to correct the failure, (b) an alternate path action for each validation check point is taken when the validation check point is determined to be a failure, (c) a roll back action is taken when all deployment actions that caused failures of the validation of the validation check point and verification of the dependency check point will be reversed, (d) a quit action is taken when the execution of the virtual desktop deployment operation ends, and (e) an ignore/skip action is taken to move on to the next rule. The ignore action is performed if the validation check point is determined to be a failure. The skip action is performed if the dependency check point is determined to be a failure).

Per claims 4, 8, and 12, RAMALINGAM further teaches “wherein the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) is to present an option for rolling back the install” (¶ [0013] and ¶ [0071], The session module manages the communication between the virtual desktop deployment entity and the virtual desktop servers…to perform one or more of following operations: … (g) rolling back of the virtual desktop infrastructure deployment using the deployment module when one or more failures are determined through the validation procedures and verification of the set of the deployment rules and dependencies; (d) a roll back action where all deployment actions that caused failures of the validation of the validation check point and verification of the dependency check point will be reversed).

Per claims 5, 9, and 13, RAMALINGAM further teaches “wherein the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) is further to communicate with the datacenter to roll back the install” (¶ [0071], the deployment module 30-5 of the virtual desktop deployment entity is further configured to perform one or more of following operations:… (d) a roll back action where all deployment actions that caused failures of the validation of the validation check point and verification of the dependency check point will be reversed).

Per claims 14, 21, and 26, RAMALINGAM further teaches “wherein the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) is to: compare information about the installation of the virtual network system in the datacenter to a predetermined rule; and detect the deployment failure in response to detecting a failure to satisfy the predetermined rule” (¶ [0105-0106], for the rule 1, a first dependency check point is set to obtain the resources of the virtual desktop infrastructure, a second dependency check point is set to obtain the resources of the virtual desktop servers combined, and a third dependency check point is set to compare the resources of the virtual desktop infrastructure to be deployed and the resources of the virtual desktop servers combined… If any one of the three dependency check points is a failure, then the verification procedure is a failure. For the rule 2, a first dependency check point is set to determine whether the DHCP protocol is configured, and a second dependency check point is set to determine whether a DNS server is installed and configured…If any one of the two dependency check points is a failure, then the verification procedure is a failure. At operation 306, at least one deployment action is added to each of the deployment rules. Exemplary deployment action may include: installing and configuring Remote Desktop Services (RDS) Roles, installing Windows Operating system and related service packs, installing virtual desktop manager). 

Per claims 15, 22, and 27, RAMALINGAM further teaches “wherein the predetermined rule indicates checking if the configuration information identified in the configuration file has been retained in the datacenter” (¶ [0093], and ¶ [0105-0106], if the virtual desktop infrastructure requires two deployment actions: (a) installation of a dynamic Host Configuration Protocol (DHCP) server, and (b) installation of Domain Name System (DNS)…To ensure each of the deployment actions is performed successfully, at least one validation check point is added to each deployment action for validating the deployment action, and at least one dependency check point is added to each deployment action for verifying the deployment action; For the rule 2, a first dependency check point is set to determine whether the DHCP protocol is configured, and a second dependency check point is set to determine whether a DNS server is installed and configured…If any one of the two dependency check points is a failure, then the verification procedure is a failure. At operation 306, at least one deployment action is added to each of the deployment rules. Exemplary deployment action may include: installing and configuring Remote Desktop Services (RDS) Roles, installing Windows Operating system and related service packs, installing virtual desktop manager). [Comment: checking whether DHCP is installed/configured successfully and whether DNS is installed/configured successfully teaches checking whether a configuration is retained.]

Per claims 18, 25, and 30, RAMALINGAM further teaches virtual machines in the datacenters/servers 42, 44, and 46 “with overlay network internet protocol addresses identified in the configuration file” (¶ [0130], ABSTRACT, and ¶ [0021], the IP addresses of each of the virtual desktop servers 42, 44, and 46; deploy a virtual desktop infrastructure…virtual desktop servers, for hosting the virtual desktop infrastructure; the virtual desktop infrastructure includes one or more virtual machines and each of the virtual machines includes one or more virtual desktops for one or more users) (¶ [0010], and ¶ [0064], (i) storing the received configuration and system settings into the deployment database; exporting the configuration and system settings as file). [Comment: see interpretation of the claims in ¶ [0073] of the specification of the present application.]
Moreover, although RAMALINGAM teaches deploying virtual machines, RAMALINGAM does not teach “checking if virtual machines in the datacenter have layer 2 connectivity with overlay network internet protocol addresses identified in the configuration file”.
In analogous teaching of virtual machines, YANG teaches checking whether virtual machines have layer 2 connectivity (¶ [0023-0026], Virtual machines are connected via one or more virtual local area networks (VLANs) and layer 2/3 interconnects…the layer 2/3 interconnects for virtual machines vary greatly. Some virtual machines need to be interconnected via the same layer 2 (L2) switch…inter-virtual machine relationships, and dependency on L2/L3 transport mechanisms, one can further understand that there will be many different fault events that can cause malfunction of an application virtual machine. For example, a L2/L3 router problem may cause malfunction (and trigger alarms) from many components including many application virtual machines on hosts interconnected by the router…special care has to be taken when some L2/L3 transport mechanism fault causes a large number of virtual machines to malfunction) with overlay IP addresses (¶ [0040] and ¶ [0035], a server within the cloud 298 assigns an Internet Protocol (IP) address to the new virtual machine from the common infrastructure data repository…an IP address for the virtual machine; The Topology Repository 275 is a database with information identifying… IP connections…for the virtual machine network)
Thus, given the teaching of YANG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of checking whether virtual machines have layer 2 connectivity with overlay IP addresses of YANG into virtual machines in a deployed virtual network with overlay IP addresses in a deployment/configuration file of RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB, such that virtual machines in a deployed virtual network would be checked to determine whether the virtual machines have layer 2 connectivity with overlay IP addresses in a deployment/configuration file. One of ordinary skill in the art would have been motivated to do so because YANG recognizes that layer 2 connectivity between virtual machines need to be checked to identify malfunctions of virtual machines and to trigger alarms (¶ [0023-0026], Virtual machines are connected via one or more virtual local area networks (VLANs) and layer 2/3 interconnects…the layer 2/3 interconnects for virtual machines vary greatly. Some virtual machines need to be interconnected via the same layer 2 (L2) switch…inter-virtual machine relationships, and dependency on L2/L3 transport mechanisms, one can further understand that there will be many different fault events that can cause malfunction of an application virtual machine. For example, a L2/L3 router problem may cause malfunction (and trigger alarms) from many components including many application virtual machines on hosts interconnected by the router…special care has to be taken when some L2/L3 transport mechanism fault causes a large number of virtual machines to malfunction). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of virtual machines (checking whether virtual machines have layer 2 connectivity with overlay IP addresses) as taught by YANG into another known method of virtual machines (virtual machines in a deployed virtual network with overlay IP addresses in a deployment/configuration file) as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB to yield predictable and reasonably successful results of checking whether virtual machines have layer 2 connectivity with overlay IP addresses in a configuration file for a deployed virtual network (KSR MPEP 2143).

Per claim 20, RAMALINGAM further teaches “wherein the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit) is to compare the information about the installation to the rule by iterating over a plurality of components of the virtual network system and comparing information about the plurality of components to a plurality of rules, respectively”  (¶ [0105-0106], for the rule 1, a first dependency check point is set to obtain the resources of the virtual desktop infrastructure, a second dependency check point is set to obtain the resources of the virtual desktop servers combined, and a third dependency check point is set to compare the resources of the virtual desktop infrastructure to be deployed and the resources of the virtual desktop servers combined… If any one of the three dependency check points is a failure, then the verification procedure is a failure. For the rule 2, a first dependency check point is set to determine whether the DHCP protocol is configured, and a second dependency check point is set to determine whether a DNS server is installed and configured…If any one of the two dependency check points is a failure, then the verification procedure is a failure. At operation 306, at least one deployment action is added to each of the deployment rules. Exemplary deployment action may include: installing and configuring Remote Desktop Services (RDS) Roles, installing Windows Operating system and related service packs, installing virtual desktop manager).

Claims 16, 19, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG, in view of BANDA (U.S. Patent No.8,990,365 B1), hereinafter RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG-BANDA.
Per claims 16, 23, and 28, RAMALINGAM further discloses a management plane to select/input and manage a deployment (e.g. ¶ [0059], ((a) a user interface module 30-1, (b) a deployment status module 30-2, (c) a report module 30-3), a control plane to deliver and control a selected deployment (e.g. ¶ [0059], (d) a configuration module 30-4, (e) a deployment module 30-5, (f) a session module 30-6), a policy plane to store and retrieve policies/rules of a deployment (e.g. ¶ [0059], (g) a database abstract module 30-7, (h) a pre-requisite module 30-8, and (i) a discovery module 30-9), and a data/user plane to receive and host the deployment for users (Fig.1, ABSTRACT, and ¶ [0064], a virtual desktop deployment system configured to deploy a virtual desktop infrastructure…virtual desktop servers, for hosting the virtual desktop infrastructure; virtual desktop servers 42, 44, and 46). [Comment: see ¶ [0042] of the specification of the present application for interpretation of planes: “a plane is an architectural component or area of operation for the network”; a plane is interpreted to be one or more functional module(s)/component(s).] However, RAMALINGAM does not explicitly teach “wherein the predetermined rule indicates checking if services for a management plane and the central control plane of the virtual network system are running”.
In analogous teaching of configuring a network, BANDA explicitly teaches checking whether services for a management plane are running (Col.6, Ln.2-5; Col.7, Ln.47-53; If the management plane processor running a process fails, the remaining management plane processors capable of running the process may negotiate to determine which one runs a new instance of the process; In the event of detecting the failure of a management plane processor, the task managers 504 can determine which processes were being run by the failed management plane processor using their services directories, restart the failed processes on other management plane processors, and accordingly update their services directories) and checking whether services for a control plane are running (Col.12, Ln.15-26; It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes. In some embodiments, an out-of-band management channel (e.g., a modem connection) may be provided for accessing the management plane…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module).
Thus, given the teaching of BANDA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of checking whether services for a management plane and a control plane are running as taught by BANDA into checking rules to detect a failure for deploying a virtual network as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG, such that checking rules to detect a failure for deploying a virtual network would comprise checking whether services for a management plane and a control plane are running in the deployed virtual network. One of ordinary skill in the art would have been motivated to do so because BANDA recognizes that a failure of services of a management plane needs to be detected for reallocation and a failure of services of a control plane also needs to be detected to start using an alternative channel (Col.6, Ln.2-5; Col.12, Ln.15-26; If the management plane processor running a process fails, the remaining management plane processors capable of running the process may negotiate to determine which one runs a new instance of the process; It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes. In some embodiments, an out-of-band management channel (e.g., a modem connection) may be provided for accessing the management plane…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of checking network failures (checking whether services for a management plane and a control plane are running) as taught by BANDA into another known method of checking network failures (check and detect a failure for deploying a virtual network) as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG to yield predictable and reasonably successful results, especially given that BANDA, RAMALINGAM and GARG are in the same field of endeavor of configuring a network (KSR MPEP 2143).

Per claim 19, RAMALINGAM further discloses the logic circuit (¶ [0048-0049], the term “module” may refer to, be part of, or include… a combinational logic circuit), a management plane to select/input and manage a deployment (e.g. ¶ [0059], ((a) a user interface module 30-1, (b) a deployment status module 30-2, (c) a report module 30-3), a control plane to deliver and control a selected deployment (e.g. ¶ [0059], (d) a configuration module 30-4, (e) a deployment module 30-5, (f) a session module 30-6), a policy plane to store and retrieve policies/rules of a deployment (e.g. ¶ [0059], (g) a database abstract module 30-7, (h) a pre-requisite module 30-8, and (i) a discovery module 30-9), and a data/user plane to receive and host the deployment for users (Fig.1, ABSTRACT, and ¶ [0064], a virtual desktop deployment system configured to deploy a virtual desktop infrastructure…virtual desktop servers, for hosting the virtual desktop infrastructure; virtual desktop servers 42, 44, and 46). [Comment: see ¶ [0042] of the specification of the present application for interpretation of planes: “a plane is an architectural component or area of operation for the network”; a plane is interpreted to be one or more functional module(s)/component(s).] However, RAMALINGAM does not explicitly teach “wherein the logic circuit is to verify proper operation of at least one of data plane features, control plane features, edge layer 2 to layer 3 features, edge layer 4 to layer 7 features, management plane features, and platform features of the virtual network system”.
In analogous teaching of configuring a network, BANDA explicitly teaches verifying proper operations of management plane features (Col.6, Ln.2-5; Col.7, Ln.47-53; If the management plane processor running a process fails, the remaining management plane processors capable of running the process may negotiate to determine which one runs a new instance of the process; In the event of detecting the failure of a management plane processor, the task managers 504 can determine which processes were being run by the failed management plane processor using their services directories, restart the failed processes on other management plane processors, and accordingly update their services directories) and verifying proper operations of data plane and/or control plane features  (Col.12, Ln.15-26; It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes. In some embodiments, an out-of-band management channel (e.g., a modem connection) may be provided for accessing the management plane…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module).
Thus, given the teaching of BANDA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of verifying proper operations of data plane features, control plane features, and management features of BANDA into checking rules to detect a failure for deploying a virtual network as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG, such that checking rules to detect a failure for deploying a virtual network would comprise verifying proper operations of data plane features, control plane features, and management features in the deployed virtual network. One of ordinary skill in the art would have been motivated to do so because BANDA recognizes that a failure of operations of a management plane needs to be detected for reallocation and a failure of operations of a data/control plane also needs to be detected to start using an alternative channel (Col.6, Ln.2-5; Col.12, Ln.15-26; If the management plane processor running a process fails, the remaining management plane processors capable of running the process may negotiate to determine which one runs a new instance of the process; It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes. In some embodiments, an out-of-band management channel (e.g., a modem connection) may be provided for accessing the management plane…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of checking network failures (verifying proper operations of data plane features, control plane features, and management features) as taught by BANDA into another known method of checking network failures (verify and detect a failure for deploying a virtual network) as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG to yield predictable and reasonably successful results, especially given that BANDA, RAMALINGAM and GARG are in the same field of endeavor of configuring a network (KSR MPEP 2143).

Claims 17, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG, in view of BANDA (U.S. Patent No.8,990,365 B1), and further in view of QUINN (U.S. Pub. No. 2008/0177896 A1).
Per claims 17, 24, and 29, RAMALINGAM further discloses a management plane to select/input and manage a deployment (e.g. ¶ [0059], ((a) a user interface module 30-1, (b) a deployment status module 30-2, (c) a report module 30-3), a control plane to deliver and control a selected deployment (e.g. ¶ [0059], (d) a configuration module 30-4, (e) a deployment module 30-5, (f) a session module 30-6), a policy plane to store and retrieve policies/rules of a deployment (e.g. ¶ [0059], (g) a database abstract module 30-7, (h) a pre-requisite module 30-8, and (i) a discovery module 30-9), and a data/user plane to receive and host the deployment for users (Fig.1, ABSTRACT, and ¶ [0064], a virtual desktop deployment system configured to deploy a virtual desktop infrastructure…virtual desktop servers, for hosting the virtual desktop infrastructure; virtual desktop servers 42, 44, and 46). [Comment: see ¶ [0042] of the specification of the present application for interpretation of planes: “a plane is an architectural component or area of operation for the network”; a plane is interpreted to be one or more functional module(s)/component(s).] However, RAMALINGAM does not explicitly teach “wherein the predetermined rule indicates checking if a management plane can communicate with a policy plane of the virtual network system”.
In analogous teaching of configuring a network, BANDA explicitly teaches checking whether a management plane can communicate with a control/data plane. If not, then an alternative channel/path would be taken to connect and communicate with the management plane (Col.12, Ln.7-26; in the event of a software and/or hardware failure of the data plane and/or control plane, the management plane may become isolated from the external and/or internal network even though it may be partially, if not fully, functional. Thus, operations that could be used to quickly identify and perhaps rectify the problem via requests to the management plane can not be performed if the only path to the management plane is through the data and/or control planes. It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module).
Thus, given the teaching of BANDA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of checking whether a management plane can communicate with a control/data plane of BANDA into checking rules to detect a failure for deploying a virtual network of RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG, such that checking rules to detect a failure for deploying a virtual network would comprise checking whether a management plane can communicate with a control/data plane in the deployed virtual network. One of ordinary skill in the art would have been motivated to do so because BANDA recognizes that a connectivity between a management plane and a data/control plane needs to be checked to detect a failure and to start using an alternative channel accordingly (Col.12, Ln.7-26; in the event of a software and/or hardware failure of the data plane and/or control plane, the management plane may become isolated from the external and/or internal network even though it may be partially, if not fully, functional. Thus, operations that could be used to quickly identify and perhaps rectify the problem via requests to the management plane can not be performed if the only path to the management plane is through the data and/or control planes. It is, therefore, desirable to provide alternative mechanisms of access from an associated network so that connectivity to the management plane can be maintained even during failures in the data and/or control planes…upon failure of the data plane and/or control plane, the out-of-band management channel may be used to connect to the management plane gateway and/or management plane processor of a module). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of checking network failures (checking whether a management plane can communicate with a control/data plane) as taught by BANDA into another known method of checking network failures (check and detect a failure for deploying a virtual network) as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG to yield predictable and reasonably successful results, especially given that BANDA, RAMALINGAM and GARG are in the same field of endeavor of configuring a network (KSR MPEP 2143).
However, RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG modified by BANDA (hereinafter RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG-BANDA) teaches checking whether a management plane can communicate with a data/control plane for the deployed virtual network, instead of with a policy plane. 
In analogous teaching of network planes, QUINN teaches a policy plane, a management plane, a control plane, and a data plane work together in a network to provide network services (¶ [0045], ¶ [0050], and ¶ [0053], authentication may be addressed by the control plane, and service node authentication may be handled via the policy plane… data plane encryption… Management and policy planes can also define a minimum set of capabilities that may be required; user defined service type…may be defined via the management plane; service chains or predetermined orders may be provisioned on a service directory via the policy plane). [Comment: also see teachings regarding a policy plane in ¶ [0047] and ¶ [0073].).
Thus, given the teaching of QUINN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a network comprising a policy plane, a management plane, a control plane, and a data plane, as taught by QUINN, into checking whether a management plane can communicate with a control/data plane for a deployed virtual network, as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG-BANDA, such that checking rules to detect a failure for deploying a virtual network would comprise checking whether a management plane can communicate with a policy plane in the deployed virtual network. One of ordinary skill in the art would have been motivated to do so because QUINN recognizes that a management plane and a policy plane need to communicate and work together to define network capabilities (¶ [0047], exchanging capabilities during registration such that service classifiers can technically participate in a service chain… the capabilities may also be defined by the management and policy planes). Additionally, one of ordinary skill in the art would have been motivated to do so because this is simple substitution of one known element for another to obtain predictable results, specifically, substituting a control/data plane in a connectivity check between a control/data plane and a management plane (as taught by RAMALINGAM-NATARAJA-BROOKER-HORN-RAMASUB-YANG-BANDA), with a policy plane (as taught by QUINN), to yield predictable results of checking connectivity between a policy plane and a management plane, especially given that QUINN recognizes that a control plane and a policy plane can be interchangeable for an authentication service (¶ [0045], ¶ [0050], and ¶ [0053], authentication may be addressed by the control plane, and service node authentication may be handled via the policy plane) (KSR MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456